Crew III, J.
Appeal from a judgment of the Supreme Court (Keegan, J.), entered April 26, 2001 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying his claim for reimbursement of funds allegedly misappropriated by an attorney.
In July 2000 petitioner, an inmate in a State correctional facility, filed a claim with respondent seeking reimbursement from the Lawyers’ Fund for Client Protection of a legal fee paid to an attorney with whom he had consulted during the criminal prosecution that resulted in his incarceration. Upon denial of his claim and subsequent requests for reconsideration, petitioner commenced this CPLR article 78 proceeding to review respondent’s determination. Supreme Court dismissed petitioner’s application and this appeal ensued.
We affirm. The record reveals that petitioner paid counsel a $750 retainer to review his case and provide an assessment as to the merit of the prosecution, which counsel did. Additionally, the record reflects that the Attorney Grievance Committee investigated a complaint filed by petitioner and concluded that there was no evidence that counsel had violated any disciplinary rules of the Code of Professional Responsibility. That evidence provided respondent with a rational basis to conclude that petitioner’s complaint involved a “fee dispute” rather than a misappropriation or willful misapplication of clients’ money and, accordingly, the petition was properly dismissed.
Cardona, P.J., Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.